PER CURIAM.
In the above numbered and entitled cause, come the appellees, by their respective counsel, and confess that in the record and proceedings of the court below there is reversible error. Because of said error so confessed, it is ordered, adjudged, and decreed that the decree of the said District Court in said cause be, and the same is, reversed, and that said *1016cause be, and it is hereby, remanded to the said District Court of the United States for the Southern District of Florida for further proceedings. It is further ordered that the mandate of this court shall issue without delay.